Citation Nr: 1415297	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-03 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 






INTRODUCTION

The Veteran had active military service from January 1966 to December 1967.  

This case comes before the Board of Veteran's Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDING OF FACT

The Veteran meets the schedular criteria for TDIU; the competent and credible evidence of record is at least in equipoise as to whether the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The record must reflect that circumstances, apart from non-service-connected conditions, place the claimant in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology will be considered as one disability.  See 38 C.F.R. § 4.16(a)(2) (2013).

The Veteran is service-connected for thrombophlebitis, left leg, evaluated as 40 percent disabling; gunshot wound, muscle groups I and II right shoulder (dominant), evaluated as 30 percent disabling; gunshot wound, muscle group XIX abdomen, evaluated as 30 percent disabling; gunshot wound laceration of liver and transverse colon, post-operative repair, evaluated as 30 percent disabling; removal of right kidney with left kidney chronic insufficiency, evaluated as 30 percent disabling; diabetes mellitus with erectile dysfunction, evaluated as 20 percent disabling; abdomen scar, evaluated as 10 percent disabling; right lower extremity peripheral neuropathy, evaluated as 10 percent disabling; and left lower extremity peripheral neuropathy, evaluated as 10 percent disabling.  His overall disability evaluation is 90 percent.  The Veteran is eligible to receive TDIU benefits.  See 38 C.F.R. § 4.16(a).  

Consequently, the remaining question in the instant case is whether the Veteran's service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.  The Veteran contends he has been unable to work since 2008 due to his service-connected disabilities.  Specifically, he contends that his service-connected shoulder, kidney disability, and the pain and swelling in his legs prevent him from performing the types of physical labor he previously performed.

For reasons stated immediately below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.

The Veteran indicated on his TDIU application that he graduated from high school, but did not attend college.  In 1981, the Veteran began a career in the construction business.  The Veteran was forced to retire in 2008 mostly due to his service connected injuries, after having worked in the construction business for 27 years.  The Veteran submitted a letter from his former supervisor wherein he explains how the Veteran's service connected disabilities affected his ability to work.  The supervisor stated that the Veteran's efficiency level has diminished over the years and the pain in his shoulder affected his work as well, which led to a mutually agreed retirement from his position at the construction company.  See October 2010 Letter in Support of the Veteran from D.T. 

The Veteran was provided a VA examination in January 2011 to address the issue of his employability.  The examiner reviewed all of the Veteran's service connected injuries and found that, his medical condition taken as a whole has a moderate adverse impact on his functional capacity in his occupational environment and he would be considered incapable of returning to employment in his previous position in construction due to his service connected disabilities.  However, the examiner also stated that a sedentary occupation is medically feasible.  

In deciding whether the Veteran's service-connected disabilities render him unemployable, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same.  The Veteran does seem to have non-service connected back disability as well, which affects his overall health and his ability to work.  However, it is the Board's opinion that this fact does not preclude the Veteran from receiving a total disability evaluation when considering his entire service-connected disability picture and the effect it has on his ability to maintain substantially gainful employment.  In fact, that is exactly what the regulation mandates - that once a claimant meets the schedular criteria, the severity and extent of any nonservice-connected conditions is disregarded, and the question is whether the service-connected conditions render him unemployable.  38 C.F.R. § 4.16(a).

The VA examiner stated that the Veteran could not work in the construction industry any longer due to his service-connected disabilities, but that a sedentary occupation is medically feasible.  However, the Board would like to observe that the Veteran worked in the construction industry for 27 years and there is no evidence of record that he has any experience or skills to work in a sedentary occupation.  In this respect the Board finds that the likelihood of the Veteran finding substantially gainful employment in a sedentary position is low given his high school education, his lack of special training in occupations other than construction, and the impact from the nature and severity of his service-connected disabilities on his ability to perform the physical acts of employment.  

Overall, the Board finds that the positive evidence outweighs the negative evidence in support of assigning TDIU.  To this end, the Board finds the evidence of record demonstrates that symptomatology related to the service-connected disabilities prevents him from securing gainful employment.  38 C.F.R. §§ 3.341(a), 4.16, 4.18, 4.19.

The Board is satisfied that the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.  Accordingly, for the foregoing reasons, the Board finds that the evidence supports a finding that TDIU is warranted.

Duties to Notify and Assist 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Entitlement to a total disability evaluation based upon individual unemployability is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


